Name: Commission Regulation (EEC) No 1231/90 of 10 May 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 120/62 Official Journal of the European Communities 11 . 5 . 90 COMMISSION REGULATION (EEC) No 1231/90 of 10 May 1990 fixing the amount of the subsidy on oil seeds tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 982/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2216/88 0, and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 f), as last amended by Regulation (EEC) No 1139/90 (8); Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 11 May 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marke ­ ting year of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 11 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 280, 29. 9 . 1989, p. 2. (A OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 100, 20. 4. 1990, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9. 0 OJ No L 197, 26. 7. 1988, p. 10. o OJ No L 59, 8 . 3 . 1990, p. 39. (8) OJ No L 113, 4. 5. 1990, p. 21 . 0 OJ No L 266, 28. 9. 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 120/6311 . 5 . 90 Official Journal of the European Communities ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 0 5th period ioo 1 . Gross aids (ECU) : l  Spain 1,170 1,170 1,770 1,770 1,770 1,770  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 26,612 26,472 19,850 19,850 19,850 19,850 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 63,09 62,77 46,47 46,49 46,49 46,68  Netherlands (Fl) 70,20 69,83 52,36 52,36 52,36 52,55  BLEU (Bfrs/Lfrs) 1 285,01 1 278,25 958,50 958,50 958,50 958,50  France (FF) 202,85 201,75 155,86 155,86 155,86 155,86  Denmark (Dkr) 237,65 236,40 177,26 177,26 177,26 177,26  Ireland ( £ Irl) 22,577 22,455 17,347 17,347 17,347 17,317  United Kingdom ( £) 16,850 16,731 14,166 14,114 14,114 13,963  Italy (Lit) 44 567 44 322 34 771 34 771 34 771 34 750  Greece (Dr) 4 605,60 4 546,16 3 970,55 3 909,62 3 909,62 3 777,14 (b) Seed harvested in Spain and llIIIl\\Il processed : Il \  in Spain (Pta) 178,89 178,89 270,63 270,63 270,63 270,63  in another Member State (Pta) 3 811,81 3 791,19 2 893,18 2 884,04 2 884,04 2 857,11 (c) Seed harvested in Portugal and li li processed : li li  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 503,95 5 474,99 4381,58 4 360,12 4 360,12 4 297,81 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 120/64 Official Journal of the European Communities 11 . 5. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 5 1st period 6 2nd period 7 (') 3rd period 8 0) 4th period 9 0 5th period 10 0 1 . Gross aids (ECU) :  Spain 3,670 3,670 4,270 4,270 4,270 4,270  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 29,112 28,972 22,350 22,350 22,350 22,350 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany . \ \ (DM) 69,00 68,67 52,32 52,34 52,34 52,53  Netherlands (Fl) 76,79 76,42 58,96 58,96 58,96 59,14  BLEU (Bfrs/Lfrs) 1 405,73 1 398,97 1 079,21 1 079,21 1 079,21 1 079,21  France (FF) 222,09 220,99 175,49 175,49 175,49 175,49  Denmark (Dkr) 259,97 258,72 199,59 199,59 199,59 199,59  Ireland ( £ Irl) 24,719 24,597 19,532 19,532 19,532 19,502  United Kingdom ( £) 18,611 18,492 16,115 16,063 16,063 15,912  Italy (Lit) 48 817 48 572 39 150 39 150 39 150 39 129  Greece (Dr) 5 085,54 5 026,10 4.513,91 4 452,98 4 452,98 4 320,49 (b) Seed harvested in Spain and \ Il Il processed : liIl ll  in Spain (Pta) 561,13 561,13 652,87 652,87 652,87 652,87  in another Member State (Pta) 4 194,05 4 173,43 3 275,42 3 266,28 3 266,28 3 239,35 (c) Seed harvested in Portugal and li li\ processed : II l.III  in Portugal (Esc) 499,40 499,40 517,26 517,26 517,26 517,26  in another Member State (Esc) 6 003,36 5 974,39 4 898,83 4 877,37 4 877,37 4 815,06 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 11 . 5. 90 Official Journal of the European Communities No L 120/65 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 5 1st period 6 2nd period 7 3rd period 8 0) 4th period 9 (') 1 . Gross aids (ECU) :  Spain 6,890 6,890 6,890 8,620 8,620  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 36,081 35,881 35,681 26,700 26,700 2. Final aids : (a) Seed harvested and processed in (2) : I  Federal Republic of Germany (DM) 85,46 84,99 84,53 62,53 62,53  Netherlands (Fl) 95,18 94,65 94,12 70,43 70,43  BLEU (Bfrs/Lfrs) 1 742,24 1 732,58 1 722,93 1 289,26 1 289,26  France (FF) 275,66 274,09 272,52 209,64 209,64  Denmark (Dkr) 322,21 320,42 318,63 238,43 238,43  Ireland ( £ Irl) 30,680 30,506 30,331 23,333 23,333  United Kingdom ( £) 23,441 23,271 23,074 19,241 19,241  Italy (Lit) 60 637 60 286 59 936 46 770 46 770  Greece (Dr) 6 402,68 6 328,17 6 239,65 5 335,08 5 335,08 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 317,96 1 317,96  in another Member State (Pta) 4 565,67 4 536,21 4 503,11 3 419,86 3 419,86 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 8 008,21 7 965,90 7 912,37 6 366,54 6 366,54  in another Member State (Esc) 7 833,17 7 791,79 7 739,44 6 227,39 6 227,39 3. Compensatory aids : li  in Spain (Pta) 4 536,19 4 506,73 4 473,62 3 389,56 3 389,56 4. Special aid : \  in Portugal (Esc) 7 833,17 7 791,79 7 739,44 6 227,39 6 227,39 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,046840 2,042850 2,039090 2,035770 2,035770 2,026500 Fl 2,301110 2,297420 2,293950 2,290440 2,290440 2,280580 Bfrs/Lfrs 42,361800 42,342400 42,326700 42,302400 42,302400 42,212700 FF 6,869800 6,865720 6,861140 6,856010 6,856010 6,841310 . Dkr 7,802370 7,805200 7,805600 7,807370 7,807370 7,802630 £Irl 0,764558 0,764754 0,765544 0,766056 0,766056 0,769832 £ 0,740617 0,743591 0,746364 0,749102 0,749102 0,757044 Lit 1 500,53 1 501,94 1 503,39 1 504,52 -1 504,52 1 509,02 Dr 201,04700 204,21200 207,36000 210,47400 210,47400 217,24500 Esc 181,57200 182,29500 183,21900 184,27000 184,27000 187,32200 Pta 128,63400 129,06600 129,48400 129,90400 129,90400 131,14200